 

AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

THIS AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”), dated as of
April 11, 2005, is by and between Crystalix Group International, Inc., a Nevada
corporation (the “Company”), and CMKXTREME, Inc., a Nevada corporation (“CMKX”),
also known as CMKXTREME.com.

FACTUAL BACKGROUND

A.        The Company and CMKX entered into a certain Registration Rights
Agreement dated as of September 23, 2004 (the “Agreement”). The Company and CMKX
desire to amend the Agreement as set forth below.

AMENDMENT

Section 1(e) of the Agreement is amended to read in full as follows:

“ (e)    “Registrable Shares” means, at any time, (i) the Common Stock to be
issued pursuant to conversion of the Loan or any part thereof, excluding
interest accruing after the filing date of the related application for
registration, and (ii) shares of Common Stock to be issued upon exercise of the
Warrants; provided, however, that Registrable Shares shall not include any
shares of Common Stock the sale of which has been registered and consummated
pursuant to the Securities Act or which have been sold pursuant to Rule 144.”

Except as expressly amended herein, the Agreement shall remain in full force and
effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

CMKXTREME, Inc.,

a Nevada corporation

 

By:  

Urban Casavant, President

Crystalix Group International, Inc.

 

By:  

Doug Lee, President

 

By:  

Patty Hill, Secretary

 

 

 

1

45931.0004\YOKENS\LAS\83244.1

 

 

 